 





Exhibit 10.1

ENTREMED, INC.

2001 LONG-TERM INCENTIVE PLAN, AS AMENDED

 

1. PURPOSE AND TYPES OF AWARDS

      The purpose of the 2001 Long-Term Incentive Plan (“Plan”) is to promote
the long-term growth and profitability of the Corporation by: (i) providing key
people with incentives to improve stockholder value and to contribute to the
growth and financial success of the Corporation and (ii) enabling the
Corporation to attract, retain and reward the best-available persons.

      The Plan permits the granting of stock options (including incentive stock
options qualifying under Code section 422 and nonqualified stock options), stock
appreciation rights, restricted or unrestricted stock awards, phantom stock,
performance awards, or any combination of the foregoing.

 

2. DEFINITIONS

      Under this Plan, except where the context otherwise indicates, the
following definitions apply:

      (a) “Administrator” shall have the meaning set forth in Section 3(a).

      (b) “Affiliate” means a corporation, partnership, business trust, limited
liability company or other form of business organization at least a majority of
the total combined voting power of all classes of stock or other equity
interests of which is owned by the Corporation, either directly or indirectly,
and any other entity designated by the Administrator in which the Corporation
has a significant interest.

      (c) “Award” shall mean any stock option, stock appreciation right, stock
award, phantom stock award, or performance award.

      (d) “Board” shall mean the Board of Directors of the Corporation.

      (e) “Code” shall mean the Internal Revenue Code of 1986, as amended, and
any regulations promulgated thereunder.

      (f) “Common Stock” shall mean shares of common stock of the Corporation,
$.01 par value.

      (g) “Corporation” shall mean EntreMed, Inc. and any successor thereto.

      (h) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

      (i) “Fair Market Value” of a share of the Corporation’s Common Stock for
any purpose on a particular date shall mean the last reported sale price per
share of Common Stock, regular way, on such date or, in case no such sale takes
place on such date, the average of the closing bid and asked prices, regular
way, in either case as reported in the principal consolidated transaction
reporting system with respect to securities listed or admitted to trading on a
national securities exchange or included for quotation on the Nasdaq-National
Market, or if the Common Stock is not so listed or admitted to trading or
included for quotation, the last quoted price, or if the Common Stock is not so
quoted, the average of the high bid and low asked prices, regular way, in the
over-the-counter market, as reported by the National Association of Securities
Dealers, Inc. Automated Quotation System or, if such system is no longer in use,
the principal other automated quotations system that may then be in use or, if
the Common Stock is not quoted by any such organization, the average of the
closing bid and asked prices, regular way, as furnished by a professional market
maker making a market in the Common Stock as selected in good faith by the
Administrator or by such other source or sources as shall be selected in good
faith by the Administrator. If, as the case may be, the relevant date is not a
trading day, the determination shall be made as of the next preceding trading
day. As used herein, the term “trading day” shall mean a day on which public
trading of securities occurs and is reported in the principal consolidated
reporting system referred to above, or if the Common Stock is not listed or
admitted to



--------------------------------------------------------------------------------



 



trading on a national securities exchange or included for quotation on the
Nasdaq-National Market, any business day. In all events, Fair Market Value shall
be determined pursuant to a method that complies with Section 409A of the Code.

      (j) ‘‘Grant Agreement” shall mean a written document memorializing the
terms and conditions of an Award granted pursuant to the Plan and shall
incorporate the terms of the Plan.

      (k) “Participants” shall have the meaning set forth in Section 5.

      (l) “Parent” shall mean a corporation, whether nor or hereafter existing,
within the meaning of the definition of “parent corporation” provided in Code
section 424(e), or any successor thereto.

      (m) “Performance Goals” shall mean performance goals established by the
Administrator which may be based on one or more business criteria selected by
the Administrator that apply to an individual or group of individuals, a
business unit, or the Corporation and/or one or more of its Affiliates either
separately or together, over such performance period as the Administrator may
designate, including, but not limited to, business criteria based on operating
income, earnings or earnings growth, sales, return on assets, equity or
investment, regulatory compliance, satisfactory internal or external audits,
improvement of financial ratings, achievement of balance sheet or income
statement objectives, or any other objective goals established by the
Administrator, and may be absolute in their terms or measured against or in
relationship to other companies comparably, similarly or otherwise situated.

      (n) “Subsidiary” and “Subsidiaries” shall mean only a corporation or
corporations, whether now or hereafter existing, within the meaning of the
definition of “subsidiary corporation” provided in section 424(f) of the Code,
or any successor thereto.

      (o) “Ten-Percent Stockholder” shall mean a Participant who (applying the
rules of Code section 424(d)) owns stock possessing more than 10% of the total
combined voting power or value of all classes of stock or interests of the
Corporation or a Parent or Subsidiary of the Corporation.

 

3. ADMINISTRATION

      (a) Administration of the Plan. The Plan shall be administered by the
Board or by such committee or committees as may be appointed by the Board from
time to time (the Board, committee or committees hereinafter referred to as the
“Administrator”). Notwithstanding the foregoing, the Administrator may delegate
to the Chief Executive Officer of the Corporation the power to administer this
Plan and have the full authority of the Administrator hereunder with respect to
Awards granted to specified Participants or groups of Participants.

      (b) Powers of the Administrator. The Administrator shall have all the
powers vested in it by the terms of the Plan, such powers to include authority,
in its sole and absolute discretion, to grant Awards under the Plan, prescribe
Grant Agreements evidencing such Awards and establish programs for granting
Awards.

      (c) The Administrator shall have full power and authority to take all
other actions necessary to carry out the purpose and intent of the Plan,
including, but not limited to, the authority to: (i) determine the eligible
persons to whom, and the time or times at which Awards shall be granted;
(ii) determine the types of Awards to be granted; (iii) determine the number of
shares to be covered by or used for reference purposes for each Award;
(iv) impose such terms, limitations, restrictions and conditions upon any such
Award as the Administrator shall deem appropriate, including, but not limited
to, whether a stock option shall be an incentive stock option or a nonqualified
stock option, any exceptions to nontransferability, any Performance Goals
applicable to Awards, any provisions relating to vesting, any circumstances in
which the Awards would terminate, the period during which Awards may be
exercised, and the period during which Awards shall be subject to restrictions;
(v) modify, amend, extend or renew outstanding Awards, accept the surrender of
outstanding Awards and substitute new Awards, or specify a lower or higher
exercise price, or a longer or shorter term, for any substituted Awards than the
surrendered Awards, or impose any other provisions that are



--------------------------------------------------------------------------------



 



authorized by this Plan (provided however, that, except as provided in
Section 7(g)(i) of the Plan, any modification that would materially adversely
affect any outstanding Award shall not be made without the consent of the
holder); (vi) accelerate, extend, or otherwise change the time in which an Award
may be exercised or becomes payable and to waive or accelerate the lapse, in
whole or in part, of any restriction or condition with respect to such Award,
including, but not limited to, any restriction or condition with respect to the
vesting or exercisability of an Award due to termination of any Participant’s
employment or other relationship with the Corporation or an Affiliate; and
(vii) establish objectives and conditions, if any, for earning Awards and
determining whether Awards will be paid after the end of a performance period.

      (d) In making these determinations, the Administrator may take into
account the nature of the services rendered or to be rendered by the Award
recipients, their present and potential contributions to the success of the
Corporation and its Affiliates, and such other factors as the Administrator in
its discretion shall deem relevant. Subject to the provisions of the Plan, the
Administrator shall have full power and authority, in its sole and absolute
discretion, to administer and interpret the Plan and to adopt and interpret such
rules, regulations, agreements, guidelines and instruments for the
administration of the Plan and for the conduct of its business as the
Administrator deems necessary or advisable.

      (e) Non-Uniform Determinations. The Administrator’s determinations under
the Plan (including, without limitation, determinations of the persons to
receive Awards, the form, amount and timing of such Awards, the terms and
provisions of such Awards and the Grant Agreements evidencing such Awards) need
not be uniform and may be made by the Administrator selectively among persons
who receive, or are eligible to receive, Awards under the Plan, whether or not
such persons are similarly situated.

      (f) Limited Liability. To the maximum extent permitted by law, no member
of the Administrator shall be liable for any action taken or decision made in
good faith relating to the Plan or any Award thereunder.

      (g) Effect of Administrator’s Decision. All actions taken and decisions
and determinations made by the Administrator on all matters relating to the Plan
pursuant to the powers vested in it hereunder shall be in the Administrator’s
sole and absolute discretion and shall be conclusive and binding on all parties
concerned, including the Corporation, its stockholders, any Participants and any
other employee, consultant, or director of the Corporation, and their respective
successors in interest.

 

4. SHARES AVAILABLE FOR THE PLAN

      (a) Maximum Issuable Shares. Subject to adjustments as provided in
Section 7(f), the shares of Common Stock that may be issued with respect to
Awards granted under the Plan shall not exceed an aggregate of 7,250,000 shares
of Common Stock. The Corporation shall reserve such number of shares for Awards
under the Plan, subject to adjustments as provided in Section 7(f). If any
Award, or portion of an Award, under the Plan expires or terminates unexercised,
becomes unexercisable or is forfeited or otherwise terminated, surrendered or
canceled as to any shares, or if any shares of Common Stock are surrendered to
the Corporation in connection with any Award (whether or not such surrendered
shares were acquired pursuant to any Award), the shares subject to such Award
and the surrendered shares shall thereafter be available for further Awards
under the Plan; provided, however, that any such shares that are surrendered to
the Corporation in connection with any Award or that are otherwise forfeited
after issuance shall not be available for purchase pursuant to incentive stock
options intended to qualify under Code section 422.

      (b) Maximum Awards. Subject to adjustments as provided in Section 7(f) and
Section 7(g)(ii), the maximum number of shares of Common Stock subject to Awards
of any combination that may be granted during any calendar year of the
Corporation to any one individual under this Plan shall be limited to 250,000;
provided, however that Awards to an individual not previously an employee, as an
inducement material to the individual’s entering into employment with the
Corporation, shall be limited to 500,000.



--------------------------------------------------------------------------------



 



 

5. PARTICIPATION

      (a) Participation in the Plan shall be open to all persons who are at the
time of the grant of an Award employees (including persons who may become
employees), officers, directors, and consultants of the Corporation, or of any
Affiliate of the Corporation, as may be selected by the Administrator from time
to time. A Participant who has been granted an Award may, if he or she is
otherwise eligible, be granted additional Awards if the Administrator so
determines.

 

6. AWARDS

      The Administrator, in its sole discretion, establishes the terms of all
Awards granted under the Plan. All Awards shall be subject to the terms and
conditions provided in the Grant Agreement.

      (a) Stock Options. The Administrator may from time to time grant to
eligible Participants Awards of incentive stock options as that term is defined
in Code section 422 or nonqualified stock options; provided, however, that
Awards of incentive stock options shall be limited to employees of the
Corporation or of any Parent or Subsidiary of the Corporation. Options intended
to qualify as incentive stock options under Code section 422 must have an
exercise price at least equal to Fair Market Value on the date of grant or at
least 110% of Fair Market Value in the case of a Ten-Percent Stockholder, but
nonqualified stock options may be granted with an exercise price less than Fair
Market Value. No stock option shall be an incentive stock option unless so
designated by the Administrator at the time of grant and such designation is
reflected in the Grant Agreement evidencing such stock option.

      (b) Stock Appreciation Rights. The Administrator may from time to time
grant to eligible Participants Awards of Stock Appreciation Rights (“SARs”). A
SAR may be exercised in whole or in part as provided in the applicable Grant
Agreement and entitles the Participant to receive, subject to the provisions of
the Plan and the Grant Agreement, a payment having an aggregate value equal to
the product of (i) the excess of (A) the Fair Market Value on the exercise date
of one share of Common Stock over (B) the base price per share specified in the
Grant Agreement, multiplied by (ii) the number of shares covered by the SAR, or
portion thereof, which is exercised. Payment by the Corporation of the amount
receivable upon any exercise of a SAR may be made by the delivery of Common
Stock or cash, or any combination of Common Stock and cash, as specified in the
Grant Agreement. If upon settlement of the exercise of a SAR a Participant is to
receive a portion of such payment in shares of Common Stock, the number of
shares shall be determined by dividing such portion by the Fair Market Value of
a share of Common Stock on the exercise date. No fractional shares shall be used
for such payment and the Administrator shall determine whether cash shall be
given in lieu of such fractional shares or whether such fractional shares shall
be eliminated.

      (c) Stock Awards. The Administrator may from time to time grant restricted
or unrestricted stock Awards to eligible Participants in such amounts, on such
terms and conditions (which terms and conditions may condition the vesting or
payment of Stock Awards on the achievement of one or more Performance Goals),
and for such considerations, including no consideration or such minimum
consideration as may be required by law, as it shall determine.

      (d) Phantom Stock. The Administrator may from time to time grant Awards to
eligible Participants denominated in stock-equivalent units (“Phantom Stock”) in
such amounts and on such terms and conditions as it shall determine, which terms
and conditions may condition the vesting or payment of Phantom Stock on the
achievement of one or more Performance Goals. Phantom Stock units granted to a
Participant shall be credited to a bookkeeping reserve account solely for
accounting purposes and shall not require a segregation of any of the
Corporation’s assets. An Award of Phantom Stock may be settled in Common Stock,
in cash, or in a combination of Common Stock and cash, as specified in the Grant
Agreement. Except as otherwise provided in the applicable Grant Agreement, the
Participant shall not have the rights of a stockholder with respect to any
shares of Common Stock represented by a Phantom Stock unit solely as a result of
the grant of a Phantom Stock unit to the Participant.



--------------------------------------------------------------------------------



 



      (e) Performance Awards. The Administrator may, in its discretion, grant
performance Awards, which become payable on account of attainment of one or more
Performance Goals established by the Administrator. Performance Awards may be
paid by the delivery of Common Stock or cash, or any combination of Common Stock
and cash, as specified in the Grant Agreement.

 

7. MISCELLANEOUS

      (a) Investment Representations. The Administrator may require each person
acquiring shares of Common Stock pursuant to Awards hereunder to represent to
and agree with the Corporation in writing that such person is acquiring the
shares without a view to distribution thereof. The certificates for such shares
may include any legend that the Administrator deems appropriate to reflect any
restrictions on transfer. All certificates for shares issued pursuant to the
Plan shall be subject to such stock transfer orders and other restrictions as
the Administrator may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Common Stock is then listed or interdealer quotation system upon which
the Common Stock is then quoted, and any applicable federal or state securities
laws. The Administrator may place a legend or legends on any such certificates
to make appropriate reference to such restrictions.

      (b) Compliance with Securities Law. Each Award shall be subject to the
requirement that if, at any time, counsel to the Corporation shall determine
that the listing, registration or qualification of the shares subject to such an
Award upon any securities exchange or interdealer quotation system or under any
state or federal law, or the consent or approval of any governmental or
regulatory body, or that the disclosure of nonpublic information or the
satisfaction of any other condition is necessary in connection with the issuance
or purchase of shares under such an Award, such Award may not be exercised, in
whole or in part, unless such satisfaction of such condition shall have been
effected on conditions acceptable to the Administrator. Nothing herein shall be
deemed to require the Corporation to apply for or to obtain such listing,
registration or qualification, or to satisfy such condition.

      (c) Withholding of Taxes. Participants and holders of Awards shall pay to
the Corporation or its Affiliate, or make provision satisfactory to the
Administrator for payment of, any taxes required to be withheld in respect of
Awards under the Plan no later than the date of the event creating the tax
liability. The Corporation or its Affiliate may, to the extent permitted by law,
deduct any such tax obligations from any payment of any kind otherwise due to
the Participant or holder of an Award. In the event that payment to the
Corporation or its Affiliate of such tax obligations is made in shares of Common
Stock, such shares shall be valued at Fair Market Value on the applicable date
for such purposes.

      (d) Loans. The Corporation or its Affiliate may make or guarantee loans to
Participants to assist Participants in exercising Awards and satisfying any
withholding tax obligations.

      (e) Transferability. Except as otherwise determined by the Administrator
or provided in a Grant Agreement, no Award granted under the Plan shall be
transferable by a Participant except by will or the laws of descent and
distribution. Unless otherwise determined by the Administrator in accordance
with the provisions of the immediately preceding sentence, during the lifetime
of the Participant, the Award may be exercised only by the Participant or,
during the period the Participant is under a legal disability, by the
Participant’s guardian or legal representative. Except as provided above, the
Award may not be assigned, transferred, pledged, hypothecated or disposed of in
any way (whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process.

      (f) Capital Adjustments. In the event of any change in the outstanding
Common Stock by reason of any stock dividend, split-up, stock split,
recapitalization, reclassification, combination or exchange of shares, merger,
consolidation, liquidation or the like, the Administrator may, in its
discretion, provide for a substitution for or adjustment in (i) the number and
class of shares of Common Stock subject to outstanding Awards, (ii) the exercise
price of Stock Options and the base price upon which payments under SARs are
determined, (iii) the aggregate number and class of Shares for which Awards
thereafter may be made under



--------------------------------------------------------------------------------



 



this Plan, (iv) the maximum number of shares of Common Stock with respect to
which a Participant may be granted Awards during the period specified in
Section 4(b) hereof.

      (g) Modification, Substitution of Awards.



        (i) Subject to the terms and conditions of this Plan, the Administrator
may modify the terms of any outstanding Awards; provided, however, that no
modification of an Award shall, without the consent of the Participant, alter or
impair any of the Participant’s rights or obligations under such Award.    
      (ii) Anything contained herein to the contrary notwithstanding, Awards
may, at the discretion of the Administrator, be granted under this Plan in
substitution for stock options and other awards covering capital stock of
another corporation which is merged into, consolidated with, or all or a
substantial portion of the property or stock of which is acquired by, the
Corporation or one of its Affiliates. The terms and conditions of the substitute
Awards so granted may vary from the terms and conditions set forth in this Plan
to such extent as the Administrator may deem appropriate in order to conform, in
whole or part, to the provisions of the awards in substitution for which they
are granted. Such substitute Awards granted hereunder shall not be counted
toward the limit imposed by Section 4(b) hereof, except to the extent it is
determined by the Administrator that counting such Awards is required in order
for Awards hereunder to be eligible to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code.

      (h) Foreign Employees. Without amendment of this Plan, the Administrator
may grant Awards to Participants who are subject to the laws of foreign
countries or jurisdictions on such terms and conditions different from those
specified in this Plan as may in the judgement of the Administrator be necessary
or desirable to foster and promote achievement of the purposes of this Plan. The
Administrator may make such modifications, amendments, procedures, sub-plans and
the like as may be necessary or advisable to comply with provisions of laws of
other countries or jurisdictions in which the Corporation or any of its
Affiliates operate or have employees.

      (i) Termination, Amendment and Modification of the Plan. The Board may
amend, alter or terminate the Plan, or portion thereof, at any time.

      (j) Non-Guarantee of Employment or Service. Nothing in the Plan or in any
Grant Agreement shall confer on an individual any legal or equitable right
against the Corporation, any Affiliate or the Administrator, except as expressly
provided in the Plan or the Grant Agreement. Nothing in the Plan or in any Grant
Agreement thereunder shall (i) constitute inducement, consideration, or contract
for employment or service between an individual and the Corporation or any
Affiliate; (ii) confer any right on an individual to continue in the service of
the Corporation or any Affiliate; or (iii) shall interfere in any way with the
right of the Corporation or any Affiliate to terminate such service at any time
with or without cause or notice, or to increase or decrease compensation for
such service.

      (k) Other Employee Benefits. Except as to plans that by their terms
include such amounts as compensation, the amount of any compensation deemed to
be received by a Participant as a result of the exercise of an Award or the sale
of shares received upon such exercise will not constitute compensation with
respect to which any other employee benefits of such Participant are determined,
including, without limitation, benefits under any bonus, pension,
profit-sharing, life insurance or salary continuation plan, except as otherwise
specifically determined by the Administrator.

      (l) No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Corporation and a Participant or any other person. To
the extent that any Participant or other person acquires a right to receive
payments from the Corporation pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Corporation.

      (m) Governing Law. The validity, construction and effect of the Plan, of
Grant Agreements entered into pursuant to the Plan, and of any rules,
regulations, determinations or decisions made by the Administrator relating to
the Plan or such Grant Agreements, and the rights of any and all persons having
or claiming to have



--------------------------------------------------------------------------------



 



any interest therein or thereunder, shall be determined exclusively in
accordance with applicable federal laws and the laws of the State of Delaware
without regard to its conflict of laws principles.

      (n) Effective Date, Termination Date. The Plan is effective as of May 14,
2001, the date on which the Plan was adopted by the Board, subject to the
approval of the stockholders of the Corporation within twelve months of such
effective date. No Award shall be granted under the Plan after the close of
business on May 14, 2011. Subject to other applicable provisions of the Plan,
all Awards made under the Plan prior to such termination of the Plan shall
remain in effect until such Awards have been satisfied or terminated in
accordance with the Plan and the terms of such Awards.

      (m) Section 409 A. Effective January 1, 2005 and notwithstanding any other
provision of this Plan to the contrary, to the extent any Award (or modification
of an Award) under this Plan results in the deferral of compensation (for
purposes of Section 409A of the Code), the terms and conditions of the Award
shall comply with Section 409A of the Code.

Approved by the Stockholders: June 15, 2001

Date Amendment No. 1 Approved by Stockholders: June 6, 2002
Date Amendment No. 2 Approved by Stockholders: June 18, 2003
Date Amendment No. 3 Approved by Stockholders: June 16, 2004
Date Amendment No. 4 Approved by Stockholders: July 28, 2005
Date Amendment No. 4 Approved by Stockholders: June 15, 2006